COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 LINDA S. RESTREPO AND                                         No. 08-15-00244-CV
 CARLOS E. RESTREPO, D/B/A                      §
 COLLECTIVELY RDI GLOBAL                                            Appeal from
 SERVICES, AND R&D                              §
 INTERNATIONAL,                                             County Court at Law No. 5
                                                §
                       Appellants,                           of El Paso County, Texas
                                                §
 v.                                                           (TC # 2012DCV04523)
                                                §
 ALLIANCE RIGGERS &
 CONSTRUCTORS, LTD.,                            §

                       Appellee.


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that because Appellant is indigent, no order regarding costs

is made. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF SEPTEMBER, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)